Citation Nr: 0939295	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from February 1977 to 
December 1978.
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's April 2008 substantive appeal (via a VA Form 
9), he requested a hearing before a Member of the Board at 
the local RO (a Travel Board hearing).  It is noted that 
appellant did at one point indicate he wanted his file sent 
to the Board for consideration, but that could mean with 
consideration of a hearing.  The hearing request was never 
withdrawn.  Accordingly, the case must be returned to the RO 
to schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.700 (2009).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing, pursuant to his 
April 2008 request, in accordance with 
applicable procedures.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009), and should associate a copy of 
such notice with the claims file.  After 
the hearing is scheduled, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.  If the appellant no longer 
desires a hearing he should so indicate 
in writing to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


